Case 2:21-cv-00405-JDC-KK Document 13 Filed 03/17/21 Page 1 of 5 PageID #: 883




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


FREDRIA M. BERTRAND ET AL.                          CASE NO. 2:21-CV-00405

VERSUS                                              JUDGE JAMES D. CAIN, JR.

SASOL CHEMICALS USA LLC                             MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

       Before the court is a Motion to Dismiss [doc. 6] filed under Federal Rule of Civil

Procedure 12(b)(6) by defendants Sasol Chemicals USA LLC (“Sasol”). Sasol seeks

dismissal of plaintiffs’ claims on the grounds that it is plaintiff Fredria Bertrand’s statutory

employer and therefore immune from tort liability under Louisiana law. Plaintiffs oppose

the motion. Doc. 6. Sasol has not filed a reply and its time for doing so has passed.

                                               I.
                                       BACKGROUND

       This suit arises from injuries allegedly suffered by plaintiff Fredria Bertrand, who

was employed by ISC Contructors, LLC (“ISC”), as an instrument technician at the Sasol

Lake Charles Chemical Complex in Westlake, Louisiana. Doc. 1, att. 1. Bertrand alleges

that, while on the job on or about August 26, 2019, he encountered a substance believed to

be triethyl aluminum leaking from a hose and was injured by this substance. Id. at pp. 3–

4. He also alleges that Sasol employees had set up the hose and were aware of the leak but

failed to warn others or remedy the situation. Id. Accordingly, he and his wife filed suit




                                              -1-
Case 2:21-cv-00405-JDC-KK Document 13 Filed 03/17/21 Page 2 of 5 PageID #: 884




against Sasol in the Fourteenth Judicial District Court, Calcasieu Parish, Louisiana. Id. at

pp. 3–6.

       Sasol removed the suit to this court on the basis of diversity jurisdiction, 28 U.S.C.

§ 1332. Doc. 1. It now moves for dismissal on the grounds that it is Bertrand’s statutory

employer and thus immune from tort liability under Louisiana law. Doc. 6. Plaintiffs

oppose the motion, arguing that the contract used to show statutory employer status is

outside the scope of this court’s review under Rule 12(b)(6) and that statutory employer

immunity is better suited to summary judgment. Doc. 12.

                                               II.
                                    LAW & APPLICATION

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” Such motions are reviewed with the court “accepting

all well-pleaded facts as true and viewing those facts in the light most favorable to the

plaintiff.” Bustos v. Martini Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the

plaintiff must plead enough facts ‘to state a claim to relief that is plausible on its face.’” In

re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Accordingly, the court’s task is not to

evaluate the plaintiff’s likelihood of success but instead to determine whether the claim is

both legally cognizable and plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,

594 F.3d 383, 387 (5th Cir. 2010).

       When reviewing such a motion, the court focuses on the complaint and its

attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir. 2012). The court can also


                                              -2-
Case 2:21-cv-00405-JDC-KK Document 13 Filed 03/17/21 Page 3 of 5 PageID #: 885




consider matters of which it may take judicial notice as well as documents referred to in

the complaint and central to the plaintiff’s claims. Hall v. Hodgkins, 305 Fed. App’x 224,

227 (5th Cir. 2008) (unpublished); In re Katrina Canal Breaches Litig., 495 F.3d at 205.

       Sasol’s motion relies on its contract with ISC, which was not attached to the

complaint. Sasol maintains that the motion is nonetheless reviewable under Rule 12(b)(6)

because the contract was attached to a peremptory exception filed by Sasol in the state

court, which was pending at the time of removal, and because the contract is central to the

complaint. Doc. 6, att. 1. In the alternative, it suggests that the court use Federal Rule of

Civil Procedure 12(d) to convert its motion into one for summary judgment in order to

review evidence outside of the pleadings. Id.

       On Sasol’s first argument, Federal Rule of Evidence 201 and Fifth Circuit precedent

provide that the district court may take judicial notice of matters of public record, including

state court proceedings. Cinel v. Connick, 15 F.3d 1338, 1343 n. 6 (5th Cir. 1994); Basic

Capital Mgmt. Inc. v. Dynex Capital, Inc., 976 F.3d 585, 589 (5th Cir. 2020). As noted

above, however, the focus of Rule 12(b)(6) remains the complaint and its attachments.

Sasol asserts that it attached the contract in support of its own peremptory exception of no

right of action, which was pending in the state court at the time of removal. Doc. 6, att. 1,

p. 8 n. 10. Accordingly, Sasol’s desired expansion would allow it to incorporate evidence

submitted in support of its own affirmative defenses rather than that selected by plaintiff

in support of her factual allegations. The court declines to expand its review under 12(b)(6)

in this manner.



                                             -3-
Case 2:21-cv-00405-JDC-KK Document 13 Filed 03/17/21 Page 4 of 5 PageID #: 886




       On Sasol’s second argument, the complaint only provides that plaintiff Bertrand

was employed by ISC and that he was working at the Sasol facility as an instrument

technician. There are no details on the nature of his work at the facility or how ISC

employees came to be engaged there, much less any mention of rights or duties assigned

under any contract with Sasol. Additionally, all of plaintiffs’ claims arise under state tort

law rather than any breach of contract theory. Finally, while Sasol also contends that the

relationship is referenced in its peremptory exception, Fifth Circuit case law makes clear

that only the complaint and its attachments are to be considered in determining the proper

scope. The hints in the complaint at a contractual relationship between Sasol and ISC are

too indirect to show that the contract was referenced in, let alone central to, plaintiff’s

complaint. Accordingly, the motion is only reviewable if the court determines that it should

be converted into one for summary judgment.

       Conversion of a 12(b)(6) motion to one for summary judgment should only be

allowed where the parties have had a reasonable opportunity to present all material that is

pertinent to the motion. Trinity Marine Prods., Inc., 812 F.3d at 487. This action was filed

in the state court on August 19, 2020. Doc. 1, att. 1. Sasol’s peremptory exception of no

right of action was filed on December 11, 2020. Doc. 1, att. 5. The state court issued a rule

to show cause and set a hearing for January 6, 2021. Id. at 27. However, the record contains

no response from plaintiffs to the exception and the matter was instead removed to this

court on February 18, 2021. Doc. 1. Sasol then filed the instant Motion to Dismiss [doc.

6], reurging the same statutory employer arguments raised in its peremptory exception.



                                             -4-
Case 2:21-cv-00405-JDC-KK Document 13 Filed 03/17/21 Page 5 of 5 PageID #: 887




       In the meantime, no scheduling conference has taken place. Plaintiffs argue that

discovery would allow them to test whether or not Bertrand’s work was integral or essential

to Sasol’s ability to generate goods and services, which serves as one basis for rebutting

statutory employer immunity. See Wright v. Excel Paralubes, 807 F.3d 730, 732–33 (5th

Cir. 2015). The timeline of this case shows that plaintiff has not had a reasonable

opportunity to conduct such discovery or present the resulting evidence, and that Sasol’s

motion is premature. Accordingly, there is no basis for dismissing plaintiffs’ claims under

Rule 12(b)(6) or converting this matter into a motion for summary judgment and

considering the statutory employer arguments on that basis.

                                           III.
                                      CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 6] will be DENIED,

without prejudice to Sasol’s right to reassert these arguments through appropriate motion

once the parties have had adequate opportunity to conduct discovery.

       THUS DONE AND SIGNED in Chambers on this 17th day of March, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -5-
